DISSENTING OPINION.
VALLIANT, C. J.
I am satisfied that the General Assembly intended to appropriate only $10,000 for the use of the Missouri Waterways Commission, and that the $7000 item was appropriated for the use of Mr. Nolen for services which he was supposed to thereafter render. It is immaterial, therefore, so far as the Waterways Commission is concerned, whether the appropriation to Nolen was valid or invalid; if Nolen is not entitled to it, no one else is. I am also satisfied that the appropriation to Nolen is unconstitutional, for the .reason stated by Brother Lamm in *736the main opinion in this case. Because the Waterways Commission has no interest in the disputed item of $7000, the demurrer was in my opinion, properly sustained, and the judgment should be affirmed.
Ferriss and Kevmish, JJ., concur in this opinion.